Citation Nr: 1026449	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-45 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an effective date prior to August 4, 2003, for the 
award of a 100 percent schedular disability evaluation for the 
Veteran's posttraumatic stress disorder with depression.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Terrence T. Griffin




INTRODUCTION

The Veteran had active service from August 1989 to March 1990.

In June 2008, the Board granted a 100 percent schedular 
evaluation for the Veteran's PTSD with depression.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal from 
an October 2008 rating decision of the St. Petersburg, Florida, 
Regional Office (RO) which effectuated the Board's award as of 
August 4, 2003.  


FINDINGS OF FACT

1.  The Veteran's claim for an increased evaluation for her PTSD 
with depression was received by the RO on August 4, 2003.  

2.  The Veteran's PTSD with depression approximated the criteria 
for a 100 percent schedular evaluation as of October 25, 2005.  


CONCLUSION OF LAW

An effective date prior to August 4, 2003, for the award of a 100 
percent schedular evaluation for the Veteran's PTSD with 
depression is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a) 
3.400, 4.7, 4.130, Diagnostic Code 9411 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as required 
by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the Department of Veterans Affairs 
(VA) will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In reviewing 
the Veteran's claim, the Board observes that the RO issued VCAA 
notices to the Veteran in November 2003 and January 2009 which 
informed her of the evidence generally needed to support a claim 
of entitlement to an increased evaluation and the assignment of 
an effective date for an award of an increased evaluation; what 
actions she needed to undertake; and how the VA would assist her 
in developing her claim.  The November 2003 VCAA notice was 
issued prior to the February 2004 rating decision from which the 
instant appeal arises.  

The VA has attempted to secure all relevant documentation to the 
extent possible.  The Veteran was afforded multiple VA 
examinations for compensation purposes.  The examination reports 
are of record.  The Court and the Board have both remanded the 
Veteran's claim for additional action.  There remains no issue as 
to the substantial completeness of the Veteran's claim.  All 
relevant facts have been developed to the extent possible.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2009).  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met as set forth above.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki 
v. Sanders, 556 U.S. ___ (2009).  


II.  Historical Review

In December 2001, the RO established service connection for PTSD; 
assigned a 30 percent evaluation for that disability; and 
effectuated the award as of July 20, 2000.  The Veteran did not 
submit a notice of disagreement (NOD) with that decision.  

In August 2003, the Veteran's attorney submitted a claim of 
entitlement to an increased evaluation for the Veteran's PTSD.  
The claim was received by the RO on August 4, 2003.  

An October 2003 assessment from the Orlando, Florida, Vet Center 
conveys that the Veteran was diagnosed with PTSD, "BPAD II," 
and a not otherwise specified eating disorder.  A Global 
Assessment of Functioning (GAF) score of 50 was advanced.  The 
report of January 2004 VA examination for compensation purposes 
notes that the Veteran reported that: her "PTSD symptoms and 
impairments" interfered with employment and social functioning; 
she was unable to hold a job because of anxiety and poor 
concentration; and she was unable to leave her house.  On mental 
status examination, the Veteran exhibited a restricted affect; an 
anxious and depressed mood; normal speech; "mostly logical and 
relevant" thought processes; intact memory; and no psychotic 
features or suicidal or homicidal ideation.  The Veteran was 
diagnosed with PTSD.  A GAF score of 46 was advanced.  

In February 2004, the RO increased the evaluation for the 
Veteran's PTSD with depression from 30 to 70 percent and 
effectuated the award as of August 4, 2003.  The Veteran 
submitted a March 4, 2004, claim for a total rating for 
compensation purposes based on individual unemployability.  In 
support of her claim, the Veteran submitted a September 16, 2003, 
Physician's Certification of Total and Permanent Disability from 
S. M., M.D., which conveyed that the Veteran was "permanently 
and totally disabled as of January 1, 2000."  The physician did 
not specify the cause of the Veteran's total disability.  There 
is no indication when the VA received the private clinical 
documentation.  

An October 25, 2005, VA treatment record states that the Veteran 
complained of chronic depression.  She reported that she stayed 
in bed for most of the day; did not bath on a regular basis; and 
was not involved in any activities.  The Veteran was observed to 
be dysphoric, disheveled, alert, and oriented times three.  On 
mental status examination, the Veteran exhibited a dysphoric, 
bland, and blunted affect; linear and goal-directed thought 
processes; intact memory and concentration; good insight and 
judgment; and no suicidal or homicidal ideations.  A GAF of 40 
was advanced.  

In December 2006, the Board denied an evaluation in excess of 70 
percent for the Veteran's PTSD with depression.  The Veteran 
subsequently appealed to the Court.  

In January 2008, the Court granted the Parties' Joint Motion to 
Remand and remanded the issue of the Veteran's entitlement to an 
increased evaluation for her PTSD with depression to the Board 
for additional action.  In June 2008, the Board granted a 100 
percent schedular evaluation for the Veteran's PTSD with 
depression.  In October 2008, the RO effectuated the Board's 
award as of August 4, 2003.  


III.  Earlier Effective Date

The assignment of effective dates for increased evaluations is 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2009).  The statute provides, in pertinent part, that:  

  (a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed in 
accordance with the facts found, but shall 
not be earlier than the date of receipt of 
application therefor.  

***

  (b)(2)  The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application is 
received within one year from such date.  
38 U.S.C.A. § 5110 (West 2002).

The pertinent provisions of 38 C.F.R. § 3.400 (2009) clarify 
that:

Except as otherwise provided, the effective 
date of an evaluation and award of pension, 
compensation or dependency and indemnity 
compensation based on an original claim, a 
claim reopened after final disallowance, or 
a claim for increase will be the date of 
receipt of the claim or the date 
entitlement arose, whichever is the later.  

***
  (o)(2)  Disability compensation.  
Earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA, from 
a claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155 (2009).  The provisions 
of 38 C.F.R. § 3.157 (2009) direct further, in pertinent part, 
that:

  (a)  General.  Effective date of pension 
or compensation benefits, if otherwise in 
order, will be the date of receipt of a 
claim or the date when entitlement arose, 
whichever is the later.  A report of 
examination or hospitalization which meets 
the requirements of this section will be 
accepted as an informal claim for benefits 
under an existing law or for benefits under 
a liberalizing law or Department of 
Veterans Affairs issue, if the report 
relates to a disability which may establish 
entitlement.  

  (b)  Claim.  Once a formal claim for 
pension or compensation has been allowed or 
a formal claim for compensation disallowed 
for the reason that the service-connected 
disability is not compensable in degree, 
receipt of one of the following will be 
accepted as an informal claim for increased 
benefits or an informal claim to reopen.  

  (1)  Report of examination or 
hospitalization by Department of Veterans 
Affairs or uniformed services.  The date of 
outpatient or hospital examination or date 
of admission to a VA or uniformed services 
hospital will be accepted as the date of 
receipt of a claim.  ...  The provisions of 
this paragraph apply only when such reports 
relate to examination or treatment of a 
disability for which service-connection has 
previously been established or when a claim 
specifying the benefit sought is received 
within one year from the date of such 
examination, treatment or hospital 
admission.  

(2)  Evidence from a private physician or 
layman.  The date of receipt of such 
evidence will be accepted when the evidence 
furnished by or in behalf of the claimant 
is within the competence of the physician 
or lay person and shows the reasonable 
probability of entitlement to benefits.  

Disability evaluations are determined by comparing the Veteran's 
current symptomatology with the criteria set forth in the 
Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  A 70 percent evaluation is 
warranted for PTSD which is productive of occupational and social 
impairment with deficiencies in most areas such as work, school, 
family relations, judgment, thinking, or mood due to symptoms 
such as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
work-like setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires total 
occupational and social impairment due to symptoms such as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, a 
persistent danger of hurting herself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to time 
or place, and memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  

In her August 2008 notice of disagreement, the Veteran's attorney 
advanced that an effective date prior to August 4, 2003, for the 
award of a 100 percent schedular evaluation for the Veteran's 
PTSD with depression was warranted.  The Veteran's attorney did 
not advance what specific effective date should be assigned.  

In a March 2010 written statement, the Veteran's attorney 
indicated that an effective date of August 4, 2002, was warranted 
for the award of a 100 percent schedular evaluation for the 
Veteran's PTSD and depression as she was unable to maintain 
substantially gainful employment as of that date.  

The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  In December 2001, 
the RO granted service connection for PTSD with depression and 
assigned a 30 percent evaluation for that disability.  The 
Veteran did not submit a NOD with that decision.  The record is 
devoid of any communication from either the Veteran or her 
Attorney received between December 2001 and August 4, 2003, which 
conveys an intent to seek an increased evaluation for the 
Veteran's PTSD with depression.  38 C.F.R. § 3.155 (2009).  
Similarly, there is no VA clinical documentation which may be 
construed as an informal claim.  While the September 16, 2003, 
private clinical documentation could be considered an informal 
claim for an increased evaluation, it was not received prior to 
March 4. 2004.  38 C.F.R. § 3.157 (2009).  The Veteran's August 
2003 claim for an increased evaluation for her PTSD with 
depression was received by the VA on August 4, 2003.  The 
Veteran's service-connected psychiatric disability was initially 
shown to approximate the criteria for a 100 percent schedular 
evaluation on October 25, 2005.  Therefore, the appropriate 
effective date for the award of a 100 percent schedular 
evaluation for the Veteran's PTSD with depression is August 4, 
2003, the date of the RO's receipt of her claim for an increased 
evaluation.  Therefore, the Board concludes that an effective 
date prior to August 4, 2003, for the award of a 100 percent 
schedular evaluation for the Veteran's PTSD with depression is 
not warranted.  


ORDER

An effective date prior to August 4, 2003, for the award of a 100 
percent schedular evaluation for the Veteran's PTSD with 
depression is denied.



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


